In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Nassau County (Carter, J.), entered March 16, 2001, which granted the motion of the defendants Claude Antoine and Ewald Antoine to vacate a judgment entered against them upon their default in appearing and answering, and (2) an order of the same court, dated August 12, 2002, which denied his motion, in effect, for reargument.
Ordered that the appeal from the order dated August 12, 2002, is dismissed, as no appeal lies from an order denying re-argument; and it is further,
Ordered that the order entered March 16, 2001, is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The Supreme Court providently exercised its discretion in vacating the respondents’ default, upon its finding that they demonstrated a meritorious defense and never received notice of the proceedings to hold them in default (see Lohmann v Castleton Gallery, 252 AD2d 482, 483 [1998]). Altman, J.P., Goldstein, Luciano and H. Miller, JJ., concur.